Büchahan, J.
The plaintiff sues defendant upon the following promissory note:
“ One year after date, for value received, I promise to pay Joseph Berret or order, the sum of five hundred dollars, the same being for a negro boy by the name of Nelson, bought this day of said Berret. William 0. Adams.”
Defendant pleads, that the strange behaviour of the slave Nelson, soon after the sale, induced him to suspect that said slave was of unsound mind; that he ascertained that the slave was in fact incurably insane, and had been so at the time of the sale, and long before, to the knowledge of plaintiff, to whom he had tendered the slave, which tender plaintiff had refused to accept. Defendant claims the rescission of the sale, and damages in reconvention for expenses incurred in keeping the slave.
The evidence establishes conclusively that the slave Nelson had been subject to fits of insanity previously to the sale, and subsequently thereto. But it is also established, that the purchaser was apprised of this redhibitory malady before the date of his purchase. It is proved that he served upon a jury of freeholders before whom Nelson was tried, about six months before the sale, upon a capital charge pf having assaulted his master with an axe, and bitten him, drawing blood. The defence urged to that accusation by the counsel who defended the slave, was insanity; and the identical evidence given on the trial of the present suit, on the subject of the unsound state of mind of the slave, was given before the defendant sitting as juror in the capital prosecution. There was a miss-trial; and subsequently the slave was discharged from custody by the District Attorney. It is further proved, that the subject of Nelson's unsound mind was the subject of conversation between plaintiff, defendant and a third person, in reference to a contemplated sale of the negro. And lastly, it is proved by many witnesses, that the price of the sale to defendant — five hundred dollars, at one year’s credit — was less than one-half of what the negro might have been sold for in cash, had he been of perfectly sound mind.
The only written proof of the sale of the slave Nelson, consists in the promissory note copied above. Warranty against redhibitory maladies is certainly an implied condition of every sale of the kind; but the form which the parties have chosen to give to their contract, the absence of any of the customary stipulations, must certainly be viewed as corroborative of the parol testimony of knowledge on the part of the purchaser, at the time of the sale, of the redhibitory defect of which he now complains. The District Judge charged the jury who tried this cause, that defects which are known to the buyer at the time of the sale, are to be considered as upon the same footing with apparent defects, and that the reason of Article 2497 of the Code, is applicable *78to the former class. "We cannot say that the learned Judge erred. When knowledge of a particular redhibitory defect is brought home to the buyer, the general warranty implied by law will not cover that defect. A special warranty can alone enable the buyer to rescind the sale, or reduce the price, on account of such defect. See Campbell v. Botts, 6 Ann. 106. C. C. 2498.
Judgment affirmed, with costs.